Order entered July 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00668-CV

             CAREGIVER 1, INC., CAREGIVER 2, INC., DAYBREAK, INC.,
                 AND ASHTAUN BREELE MALLORY, Appellants

                                                 V.

   JAMES HEFNER, AS NEXT FRIEND OF BRIAN RANDOLPH HEFNER, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-07724

                                             ORDER
       Before the Court is the July 9, 2019 unopposed joint motion of appellants requesting a

fourteen-day extension of time to file either a joint brief or their respective briefs on the merits.

We GRANT the motion and extend the time to July 30, 2019.


                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE